Title: General Orders, 22 June 1780
From: Washington, George
To: 



Head Quarters Springfield Thursday June 22d 1780
Parole. Chatham.  Countersigns D. Elk.Watchword Persevere.

The Commander in Chief cannot leave this Post with out expressing the high sense he entertains of the Conduct and Bravery of the officers and Men of Maxwell’s brigade in annoying the Enemy in their incursion of the 7th instant—Colonel Dayton merits particular Thanks.
He also with Pleasure embraces the opportunity of Testifying that the behavior of the Militia has been such as to do them signal Honor and entitle them to the warmest approbation. There never since the commencement of the Contest appeared a more general ardor than animated all ranks upon this occasion and the spirited opposition given was attended with answerable Effects.

After Orders Rockaway Bridge.
The Troops are to keep their present Position ’till further Orders: The officers to prevent every species of Waste of private property.

